                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

CARL EMIL SCHULTZ,

      Plaintiff,                                    Case No. 19-cv-10696
                                                    Hon. Matthew F. Leitman
v.

CLAIRE TECHNOLOGIES, LLC,

     Defendant.
__________________________________________________________________/

               ORDER TO FILE SUPPLEMENTAL BRIEFING

      Currently before the Court is Defendant Claire Technologies, LLC’s motion

to dismiss Plaintiff Carl Emil Schultz’s suit for lack of personal jurisdiction or, in

the alternative, to dismiss or transfer the case based on improper venue. (See Mot.

to Dismiss, ECF No. 10.)

      In the briefing on the personal jurisdiction issue, the parties articulate the

general standards governing personal jurisdiction, but they do not cite many cases

applying those standards to circumstances like those present in this action. The

Court has concluded that it would substantially benefit from supplemental briefing

in which the parties cite and discuss decisions – especially those from the United

States Court of Appeals for the Sixth Circuit and from this Court – applying the

general personal jurisdiction standards to similar factual circumstances.
      Accordingly, IT IS HEREBY ORDERED that, by not later than September

27, 2019, both parties shall file supplemental briefs in which they cite and discuss

decisions applying the general personal jurisdiction standards to similar factual

circumstances.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
Dated: September 10, 2019             UNITED STATES DISTRICT JUDGE


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on September 10, 2019, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                         2
